Citation Nr: 1233566	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. 
§ 1151 for a jaw disability as a residual of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.      

This case comes before the Board of Veterans Appeals (the Board) on appeal from a rating decision of the VA Regional Office (RO) in Newark, New Jersey.    

In June 2012, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to compensation benefits for faulty VA medical treatment related to a jaw disability.  He asserts that the faulty treatment occurred from late 1987 until early 1988, and resulted in current residuals.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

In this matter, the Veteran maintains that he injured his jaw during a fight in September 1987.  At that time, he sought medical treatment from VA.  He indicates that the initial treatment he received was faulty because it failed to correctly note that his jaw was broken.  Rather, he indicates that VA treating personnel diagnosed him with a bruise for which they prescribed Tylenol.  The Veteran indicates that, eventually, he underwent VA surgery for a broken jaw in March 1988.  He asserts that current pain and limitations with his jaw are due to an initial misdiagnosis by VA, and due to a wrongful delay in adequate treatment between September 1987 and March 1988.   

The record contains a March 1988 consent form signed by the Veteran, which describes surgery he would undergo on his jaw.  

The record contains a March 1988 VA "Operation Report" which states that, in September 1987, the Veteran was "initially evaluated for left facial edema, paresthesia and malocclusion."  The report states that x-rays taken in September 1987 "revealed no radiographically apparent mandibular fracture."  The record indicates that the Veteran was diagnosed with "blunt soft tissue trauma."  The March 1988 Operation Report also indicates that "[p]reoperative clinical exam at this time revealed left-sided hyperocclusion and right-sided dysocclusion."  

The record contains a March 1988 treatment record noting the Veteran's "[f]irst post-op visit" in which he complains of receiving faulty treatment "when he presented to hospital several months ago."   

The record also contains VA treatment records dated in June and July 1979, which note complaints of jaw pain, and VA treatment records dated in January 1996, which note complaints of jaw pain, but which are negative for jaw fracture or any "other significant abnormality."    

The Veteran underwent VA dental examination in May 2009.  The report notes the Veteran's complaints of pain, and notes MRI findings consistent with bilateral anterior dislocation and hypomobility of the condylar head with degenerative changes.  That examination report does not include an opinion as to whether the claimed condition was caused by VA treatment.  The record shows that the Veteran received treatment from VA for a jaw disability in the late 1980s, and shows that he has a current jaw disability.  The Board finds that a medical opinion should be obtained prior to the Board's adjudication of the claim. 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to obtain an opinion regarding the claim for a jaw disability.  The examiner must review the claims file, including the surgical records, for the pertinent medical and other history.  All diagnostic testing and evaluation deemed necessary should be performed.  The examiner must address the following questions: 

(a) is there additional disability as a result of VA treatment the Veteran received for a jaw disorder in the late 1980s, to include the surgery he underwent in May 1988? 

(b) regarding any additional disability as a result of treatment in the late 1980s, was that additional disability (i) directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or (ii) an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided)?

(c) the examiner should specifically address the Veteran's central contention in this matter - that the initial assessment of his jaw disorder in September 1987 was erroneous, and wrongfully led to an additional disability that he currently suffers from.  

(d) the examiner should set forth all examination findings.  The examiner must provide a complete rationale for each conclusion reached, including citations to medical evidence of record. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


